internal_revenue_service number release date index number -------------------------------- -------------------------------------- ----------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-130149-10 date date legend taxpayer state a state b dear ----------------- -------------------------------------- ----------------------- ------------- ---------- this is in response to a request for rulings dated date submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 and the affect of a cooperative passing through the cooperative’s sec_199 deduction to patrons with respect to a year in which it incurs a net_operating_loss on the loss available to be carried back or forward under sec_172 taxpayer is a farmers’ cooperative organized under state a law taxpayer is a local grain marketing and farm supply cooperative it is headquartered in state a it serves farmers located in a --- county area in state a and state b taxpayer is the result of the consolidation in ------- of ------- state a cooperatives - ---------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------- since that consolidation taxpayer has expanded into state b acquiring grain elevators and farm supply operations in that state taxpayer markets grain for its farmer members and for other patrons during its fiscal_year ended ------------------ taxpayer’s grain sales were approximately dollar_figure-------------- plr-130149-10 --------- principal commodities marketed in its ------- fiscal_year were corn and soybeans taxpayer also marketed some wheat milo and a small amount of oats in addition to grain marketing taxpayer provides farm supplies to its farmer members and other patrons - including principally fertilizer agricultural chemicals petroleum products feed seed and merchandise during its ------- fiscal_year taxpayer’s farm supply sales totaled approximately dollar_figure----------------- taxpayer’s members are farmers who do business with it each member owns one share of taxpayer’s capital stock par_value dollar_figure and is entitled to share in the net_earnings of taxpayer in the form of patronage_dividends taxpayer currently has approximately -------- members other persons who wish to do business with taxpayer on a patronage basis are eligible to become participating patrons of taxpayer each participating patron is required to own a certificate of participation stated dollar amount is dollar_figure and is entitled to share in net_earnings of taxpayer in the form of patronage_dividends participating patrons do not have voting rights taxpayer currently has approximately -------- participating patrons taxpayer is organized as a cooperative corporation pursuant to sections ---------- ------- to ----------- of the state a statutes these sections set for the basic requirements for cooperative operation to the extent not inconsistent with what is provided in these sections cooperative corporations are governed generally by the business corporation act of state a sections --------------------- section ----------- provides that cooperative corporations are formed by the adoption of articles of incorporation in the same manner and with like powers and duties required of other corporations except as provided in sections ----------- to ----------- section ----------- requires that among other things a cooperative corporation must include in its articles of incorporation that dividends on the capital stock shall be fixed but shall not exceed eight percent per annum of the amount actually paid thereon that the net_earnings or savings of the company remaining after making the distribution provided in subdivision of this section if any shall be distributed on the basis of or in proportion to the amount or value of property bought from or sold to members or members and other patrons or of labor performed or other services rendered to the corporation that the articles of incorporation or the by-laws of the company shall give a detailed statement of the method followed in distributing earnings or savings plr-130149-10 section ----------- enumerates various powers that cooperative corporations may exercise including the power to set_aside each year to a surplus fund a portion of the savings of the company over and above all expenses and dividends or interest upon capital stock which surplus may be used for conducting the business of the corporation the preamble to taxpayer’s articles of incorporation provides that the articles were adopted to further the purpose of conducting business as a cooperative corporation pursuant to state a law this is repeated in article i of taxpayer’s bylaws this cooperative is an agricultural_cooperative corporation formed to promote and provide a medium for unity of effort by farmers and producers of agricultural products including livestock in the handling and marketing of grain and other agricultural products and to operate as provided in the agricultural marketing act approved date as amended and to do anything that is conducive to carrying out the policy of congress as stated in that act and also the capper-volstead act as approved date as amended article ix of taxpayer’s articles of incorporation provides for the sharing of earnings on a cooperative basis article ix distribution of earnings sec_1 after deducting all expenses which are lawfully deductible or excludable in determining the net margins of the cooperative the board_of directors shall establish and deduct reasonable amounts for reserves at such rates as shall be provided in the bylaws of the cooperative sec_2 the remaining net margins after providing for the deductions under sec_1 of this article shall belong to and be held for the stockholders and patrons and shall be apportioned among them on a patronage basis at the close of each fiscal_year as provided in the bylaws of the cooperative sec_3 the bylaws of the cooperative shall establish the methods to be followed in distributing savings taxpayer’s articles of incorporation provide that it is organized on a stock basis stock may be owned only by persons including both landlords and tenants in share tenancies who are bona_fide producers of agricultural products in the trade territory served by the cooperative who patronize the cooperative article iv sec_5 these persons are the members of taxpayer and are referred to in this ruling as members each stockholder is permitted to own only one share of stock and is plr-130149-10 entitled to only one vote in the affairs of the cooperative article iv sec_3 and there are no dividends_paid on stock article iv sec_2 persons not eligible to own capital stock but wanting to do business with taxpayer on a patronage basis are permitted to become participating patrons as defined in taxpayer’s bylaws article ii section and to hold a certificate of participation such persons have all the rights and privileges of a stockholder ie they are entitled to share in patronage_dividends except they may not vote article iv section and are referred to in this ruling as participating patrons article viii of taxpayer’s bylaws provides a detailed description of how taxpayer computes and pays patronage refunds sec_1 begins by defining the term net margins which is the starting point for taxpayer’s patronage_dividend computation sec_1 net margins the gross_receipts of the cooperative shall include all proceeds from commodities marketed for patrons plus all sums received for supplies and equipment and services procured for patrons plus all income from all other sources from the gross_receipts shall be deducted all costs and expenses and other charges which are lawfully excludable or deductible from this cooperative’s gross_income for the purpose of determining the amount of margins for the period in determining net margins for this purpose taxpayer deducts what it pays other than patronage_dividends to members and other patrons for the grain that it markets for them on a patronage basis sec_2 provides that no dividends shall be paid on capital stock and as a result net margins are not reduced by dividends sec_3 provides that the net margins shall be reduced by reasonable reserves for necessary business purposes and by the margins found to be attributable to business done with the u s government and from non-patronage sources if not distributed to the patrons if the margins attributable to business with the u s government and nonpatronage sources are less than percent of net margins then taxpayer is also required to retain the difference amounts held back under sec_3 are added to retained earnings sec_4 then provides apportionment to patrons the balance of said margins which remain shall be deemed to be patrons’ net margins all of the patrons’ net margins shall as received by the cooperative belong to and be held for the patrons and shall be apportioned among them on a patronage basis at the close of each fiscal_year plr-130149-10 sec_5 provides that allocation units may be used in determining how to apportion net savings on a patronage basis taxpayer uses a single allocation unit for its grain marketing business allocating patronage_dividends on the basis of bushels of grain marketed through taxpayer taxpayer accounts for its grain storage and drying business in a separate allocation unit allocating patronage_dividends on the basis of dollars of storage and drying fees paid to taxpayer taxpayer accounts for its feed and feed services business in a separate allocation allocating patronage_dividends based on dollars of feed purchases and feed service charges taxpayer currently uses three allocation units for its supplies business - i merchandise ii agronomy products and services and iii petroleum products the merchandise and agronomy allocation units allocate patronage_dividends based upon dollars of purchases and the petroleum allocation unit allocates patronage_dividends based on gallons section requires the allocated amounts be paid to patrons but permits the board to pay a portion of the patronage_dividend in written notices of allocation referred to by taxpayer as revolving fund credits or members’ equity credits in the event of dissolution article ix of taxpayer’s by-laws provides that assets will first be used to pay all debts and liabilities remaining assets will then be distributed to the holders of members’ equity credits in an amount equal to the stated dollar amount of the credits the holders of capital stock and certificates of participation will then be entitled to receive what they paid for them any residual assets then remaining will be shared on a patronage basis among the equity holders on the basis of their respective deferred patronage accounts as shown on the records of the cooperative insofar as possible in the event that taxpayer incurs a loss section of article viii authorizes taxpayer among other things to charge such loss against the revolving fund credits and other equity held by those stockholders and participating patrons whose patronage gave rise to such loss this ruling relates to taxpayer’s grain marketing activities taxpayer operates --- --- grain elevators located in state a and state b with a licensed storage capacity of just over ------------- bushels of grain taxpayer ships grain by both truck and rail taxpayer sells grain to livestock producers for feed to grain processors to be used to produce ethanol high-fructose corn sweetener and other products to soybean processors to be crushed and sold as soybean meal oil and other further refined products and to others for resale both domestically and in the export market taxpayer’s grain business consists of buying grain from members and participating patrons handling and storing the grain at its elevators and then selling the grain to terminal grain elevators grain processors feed lots grain exporters and others an issue in the request for rulings relates to the characterization for purposes of plr-130149-10 subchapter_t of the code and sec_199 of payments referred to in this ruling as grain payments that taxpayer makes to members and participating patrons when it acquires their grain for marketing on a patronage basis for purposes of this ruling grain payments do not include any amounts paid to persons not entitled to share in patronage_dividends during its fiscal_year ended ------------------ only approximately -- percent of taxpayer’s grain business was done with persons not entitled to share in patronage_dividends for purposes of this ruling grain payments also do not include patronage_dividends paid to members and participating patrons with respect to grain marketed for them taxpayer does not operate on a pooling basis thus taxpayer’s grain marketing proceeds are not shared equally on the basis of patronage and distributed in the form of harvest advances and progress payments with a final settlement after the pool closes as they would be if taxpayer pooled commodity price risk does not automatically shift from taxpayer’s members and participating patrons to a pool at the time of harvest rather that risk remains with members and participating patrons until they sell their grain to taxpayer for marketing taxpayer pays each member and participating patron a market price for his or her grain what that market price is depends upon where when and how a member or participating patron chooses to sell his or her grain to taxpayer that market price is determined without regard to the actual net_proceeds realized by taxpayer from marketing the grain payments are made in cash by check and occur throughout the year as members and participating patrons sell grain to taxpayer for marketing and are paid pursuant to the terms of their grain contracts after purchasing grain from members and participating patrons taxpayer then markets each member’s and participating patron’s grain in the manner that it judges will produce the best return after year end when net_earnings for the year have been determined taxpayer pays a patronage_dividend to its members and participating patrons with respect to the grain they market through taxpayer grain farmers historically have retained the decision of when and how to sell their grain and to choose whether to sell their grain to a cooperative for marketing on a patronage basis or to a commercial grain company farmers have a variety of alternatives when they sell their grain to taxpayer participating patrons have the same alternatives as farmers when they sell their grain to taxpayer the choices are similar to those offered farmers by commercial grain companies though commercial grain companies do not market grain on a patronage basis and do not pay patronage_dividends the basic choices available to a farmer selling grain to taxpayer for marketing on a cooperative basis are i to sell the grain for taxpayer’s current cash bid price ii to sell the grain to taxpayer using a forward_contract and iii to sell the grain to plr-130149-10 taxpayer using a deferred price or a deferred payment contract under each of these basic choices there are additional options available to farmers one way for a farmer to sell grain to taxpayer for marketing is to sell the grain to taxpayer and be paid the cash bid price many farmers sell grain to taxpayer on this basis typically a country elevator’s cash bid price for a commodity is the nearby futures price in a specified reference market where the commodity is actively_traded eg the chicago board_of trade or the minneapolis grain exchange plus or minus a fixed spread referred to as the basis set from time to time by the elevator based upon local market conditions thus the cash bid price at a country elevator reflects the condition of the overall market for grain the futures price and the condition of the local market for grain the basis an elevator’s cash bid price changes during the course of each day as the reference futures price fluctuates it also changes though not as often as the elevator adjusts the basis for the convenience of its members and participating patrons taxpayer publishes two bid schedules one shows the flat price bid at each delivery location and the other shows the basis at each location two schedules are published because some farmers like to focus on the flat bid price the futures price plus or minus the basis while others like to focus on the basis the futures prices are shown at the end of the basis schedule the locations shown on the first part of each schedule are those owned and operated by taxpayer and the prices at those locations are delivered prices ie the farmers are responsible for the costs of delivering the grain to those facilities those shown on the second part of the schedule are plants or terminal locations owned by customers of taxpayer these prices are also delivered prices taxpayer’s members and participating patrons delivering grain direct to those plants or terminals sell the grain to taxpayer who in turn resells it to the customers at those locations the bid prices are for grain of normal merchantable quality grain is tested when it is delivered there are standard price adjustments if the grain is below standard grade but still of acceptable quality when a farmer delivers grain to taxpayer for a spot sale at the cash bid price a grain settlement document is produced identifying the kind amount and quality of the grain delivered the price per bushel any applicable discounts or other charges and the net amount owed to the member or participating patron a farmer can deliver and sell grain to taxpayer at the cash bid price at the time of harvest delivering the grain directly from the field however it usually is not advantageous for a farmer to sell then since prices often are lowest at harvest many farmers have the capacity to store grain on their farm and so can wait until later when they think that the cash bid price is right to deliver and sell their grain to taxpayer other farmers deliver grain to taxpayer for storage not for immediate sale the farmers retain ownership of the grain in the elevator and pay storage fees to taxpayer plr-130149-10 later when a farmer believes the cash bid price is right he or she can sell the grain to taxpayer for marketing on a cooperative basis a farmer has the option of entering into a forward_contract to sell his or her grain to taxpayer forward contracts call for delivery of a specified quantity and quality of grain at a specified location during a specified time period forward contracts can be entered into before the grain is planted while it is growing or after harvest while the grain is being stored on the farm or in an elevator forward contracts can be priced in a variety of ways many contracts provide for a fixed price sometimes referred to as a flat price farmers interested in entering into a forward_contract with taxpayer can determine the fixed price taxpayer is willing to pay at any time at any of its locations for delivery at various times in the future from taxpayer’s bid schedules for grain for future delivery typically a country elevator’s bid price for future delivery is determined in a manner similar to the way the cash bid price is determined however when the bid price is for future delivery it is based upon the nearby futures price for the time specified for delivery plus or minus the basis set by the country elevator for that delivery month the bid price for future delivery changes during the course of each day as the specified reference_price fluctuates it also changes as the country elevator adjusts its basis farmers also can enter into a forward_contract where the pricing is left open for future determination for instance the contract may fix the basis and leave the futures price open to be determined based upon the futures price at the time chosen by the farmer before a specified date in the future alternatively the contract may specify the futures price and leave the basis open to be determined based upon the elevator’s basis for delivery during the future month at the time chosen by the farmer before a specified date in the future farmers have the option to deliver grain to taxpayer leaving the determination of the price partly or wholly open contracts of this sort are called by various names - deferred price contracts delayed price contracts credit-sale contracts etc under a deferred price contract ownership of the grain passes from the farmer to taxpayer at the time of delivery the farmer is given the opportunity to wait until later to price the grain when the farmer chooses to price the contract the cooperative’s then current bid price is used to fill the open price term once the price is determined the farmer is paid some farmers prefer to sell their grain to taxpayer on a deferred payment basis grain sold on that basis might be delivered in october the price set at that time but with payment to be made in january ownership of the grain passes to taxpayer when the grain is delivered the payment_date for grain purchased under these contracts is specified by the parties plr-130149-10 the variety of options available to farmers for selling their grain to taxpayer and other grain companies provide farmers with a great deal of flexibility farmers can lock in prices for their crops even before they are planted or while they are growing at any time if they think that the price is right by using flat price forward contracts some farmers prefer to do so after they can estimate the costs of production to lock in a reasonable margin if a farmer is happy with the futures price but not the basis the farmer can enter into a forward_contract that leaves the basis open if a farmer is happy with the basis but not the futures price the farmer can enter into a forward_contract that leaves the futures price open if farmers think that the cash price is low at the time of harvest they can harvest and store their crops while waiting for the price to improve alternatively farmers can deliver the crops and enter into a deferred price contract these choices are available to all farmers marketing their grain on a cooperative basis through taxpayer because of these choices two neighbors that market the same quantity and quality of a particular kind of grain through taxpayer during any year will receive different grain payments depending upon where when and how they sell their grain to taxpayer however they will each receive the same patronage_dividends for the fiscal_year ended ------------------ taxpayer made grain payments to members and participating patrons of approximately dollar_figure-------------- since taxpayer incurred a loss during its ------- fiscal_year it did not pay patronage_dividends to members and participating patrons with respect to their grain in the past taxpayer has treated grain payments made in cash to members and participating patrons as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported the grain payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c taxpayer has reported the patronage_dividends paid to members and participating patrons as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line sec_3a and sec_3b of its form 1120-c because of this reporting grain payments paid in cash have entered into the determination for tax purposes of taxpayer’s cost_of_goods_sold for tax purposes as is customary in the grain business taxpayer values its grain inventories at year end at market for financial statement and tax purposes taxpayer did not add back grain payments in its sec_199 computations for prior years taxpayer did not pass any portion of its sec_199 deduction through to its members or participating patrons in prior years for its fiscal_year ended ------------------ taxpayer reconsidered how it should treat its grain payments for purposes of its sec_199 computation in its calculation of its sec_199 deduction for that year taxpayer added back grain payments in determining its qualified_production_activities_income qpai and taxable_income plr-130149-10 limitation taxpayer reported a sec_199 deduction of approximately dollar_figure-------------- all of which it passed through to members and participating patrons pursuant to sec_199 of the code taxpayer reported the sec_199 deduction on line of its return but as required by sec_199 reduced its deduction for grain payments reflected in its cost_of_goods_sold by the amount of the sec_199 deduction passed through thus the passed-through sec_199 deduction had no net impact on taxpayer’s taxable_income for the year taxpayer incurred a net_operating_loss nol deduction without regard to its sec_199 deduction for its fiscal_year ended ------------------ taxpayer made an election pursuant to sec_172 of the code to forego the carryback period for that loss thus all of that loss is available for carryover to taxpayer’s fiscal_year ended ----- ------------------ and later years for its fiscal_year ended ------------------ taxpayer is seeking confirmation that all grain payments to members and participating patrons that are paid in cash should be classified as per-unit retain allocations paid in money taxpayer is also seeking confirmation that sec_172 does not preclude it from claiming a nol deduction in its fiscal_year ended ------------------ for the nol incurred in the fiscal_year ended ------- ------------------ taxpayer’s tax_return for its fiscal_year ended ------------------ has not yet been filed for its fiscal_year ended ------------------ and future years taxpayer may retain all pass through all or retain part and pass through part of its sec_199 deduction taxpayer has not changed the manner it accounts for its grain inventories as a result of adding back grain payments in its sec_199 computation thus the timing of the deduction of its grain payments has not changed taxpayer will make certain that it does not exclude or deduct grain payments twice on its tax_return and that it does not add back grain payments twice in its sec_199 computation based on the foregoing taxpayer requests the following rulings grain payments to members and participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members and participating patrons sec_199 deductions which taxpayer passes through to members and participating patrons with respect to a year in which it incurs a net_operating_loss will not affect the amount of the loss available to be carried back or forward under sec_172 of the code plr-130149-10 nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions other meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of indebtedness letter of advice or other written notice which discloses to the recipient plr-130149-10 the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year plr-130149-10 sec_1_199-6 of the regulations provides that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt_cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie grain as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money plr-130149-10 property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases grain from members and participating patrons and markets that grain the amount that each member and participating patron receives when he or she sells grain to taxpayer for marketing depends upon where how and when the member or participating patron chooses to sell that grain to taxpayer members and participating patrons are not required to deliver their grain to taxpayer they are free to sell as little or as much of their grain to taxpayer as they choose members and participating patrons have a number of options for determining how and when sales are made as a result two neighbors delivering the same amount of grain to taxpayer during any year will be paid different amounts for that grain depending upon where when and how they sell the grain to taxpayer however all members and participating patrons share in taxpayer’s net_earnings from grain operations in proportion to the number of bushels of grain they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation revolving fund credits an issue presented in taxpayer’s request for rulings is whether the grain payments made by taxpayer during its fiscal_year ended ------------------ to members and participating patrons for grain qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this issue determines who gets to include the grain payments in the sec_199 computation if the grain payments to members and participating patrons are per- unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the members’ and participating patrons’ sec_199 computations if the grain payments to members and participating patrons are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the members’ and participating patrons’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction grain marketing cooperatives like taxpayer have never thought of their grain payments as per-unit retain allocations paid in money however taxpayer’s grain payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the grain payments are made in cash so the paid in money requirement is met plr-130149-10 taxpayer’s grain payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s grain payments to a member or participating patron are paid pursuant to an agreement namely the particular agreement applicable to the method the member or participating patron uses to determine how and when his or her grain is sold to taxpayer second taxpayer’s grain payments to a member or participating patron are made with respect to products marketed for him namely the grain delivered by the member or participating patron for marketing by taxpayer as described above taxpayer markets the grain it acquires from members and participating patrons and members and participating patrons share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the grain payments to each member and participating patron is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members and participating patrons do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows plr-130149-10 the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production taxpayer has treated its grain payments as purchases not as per-unit retain allocations paid in money however how the payments have been reported by taxpayer in prior years does not determine how the payments are treated prospectively in this ruling whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its grain payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain is sold the cost_of_goods_sold mechanism associated with inventory must be adjusted to reflect the deductions allowable under subchapter_t of the code plr-130149-10 specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for the reasons described above taxpayer’s grain payments to members and participating patrons meet the definition of per-unit retain allocations paid in money the per-unit retains must be treated as such for all purposes of the code and are reported in box of form 1099-patr taxable_distributions received from cooperatives if properly treated as per-unit retain allocations paid in money then taxpayer will be entitled to disregard such payments in determining the amount of its sec_199 deduction another issue presented in taxpayer’s request for rulings is whether sec_199 deductions which taxpayer passes through to members and participating patrons with respect to a year in which it incurs a net_operating_loss will or will not affect the amount of the loss available to be carried back or forward under sec_172 of the code taxpayer is a specified agricultural or horticultural cooperative described in sec_199 of the code taxpayer’s activities generate qpai within the meaning of sec_199 taxpayer represents that it will provide its members and participating patrons with written notice of the amount deductible under sec_199 within the time and in the manner required by sec_199 therefore under sec_199 taxpayer’s sec_199 deductions will be passed-through to its members and participating patrons and the members and participating patrons will be allowed a portion of the taxpayer’s deduction allowed under sec_199 sec_199 of the code provides that the taxable_income of a specified agricultural or horticultural cooperative shall not be reduced under sec_1382 by reason of that portion of any qualified_payment as does not exceed the deduction allowable under sec_199 with respect to such payment in general sec_1382 of the code allows a cooperative a deduction for patronage_dividends and certain retain allowances in addition to other deductions allowable under chapter of the code plr-130149-10 sec_172 of the code allows a deduction for the nol carryovers to the taxable_year and the nol carrybacks to the year sec_172 provides that the term net_operating_loss means the excess of the deductions allowed by chapter of the code over the gross_income computed with the modifications specified in sec_172 sec_172 states that the deduction under sec_199 is not allowed if the sec_199 deduction is passed through to the members and participating patrons then the members and participating patrons are allowed an allocable portion of such deduction sec_172 of the code will apply to each member and participating patron and the sec_199 deduction is not allowed in computing the member or participating patron’s nol for the taxable_year however if the cooperative passes through the sec_199 deduction to members and participating patrons then the cooperative still must report the sec_199 deduction on its return to prevent the double deduction of the sec_199 amount ie by the cooperative as well as the members and participating patrons sec_199 requires the cooperative to reduce its deduction under sec_1382 by the amount of the sec_199 deduction passed-through taxpayer argues that its nol for the year should be computed without regard to the reduction required by sec_199 of the code because of the offset required by sec_199 taxpayer argues that it obtains no benefit ie taxable_income is not reduced by the amount of the sec_199 deduction unless sec_199 is ignored for purposes of sec_172 the taxpayer’s nol for the year will be less than its true economic loss for the year the legislative_history under sec_172 of the code is limited but supports ignoring sec_199 for purposes of sec_172 the joint_committee on taxation report states sec_172 clarifies that the manufacturing deduction is not taken into account in computing any net_operating_loss or the amount of any net_operating_loss_carryback or carryover thus the deduction under sec_199 cannot create or increase the amount of a net_operating_loss_deduction joint_committee on taxation technical explanation of the revenue provisions of h_r the gulf_opportunity_zone act of as passed by the house of representatives and the senate jcx-88-05 date the purpose of sec_172 of the code is to ameliorate the potentially dramatic effects that the annual accounting system may have on taxpayers with fluctuating as opposed to stable income and loss see u s v foster lumber co inc 429_us_32 the sec_172 deduction is limited to losses_incurred in the conduct_of_a_trade_or_business the legislative_history above indicates that congress in enacting plr-130149-10 sec_172 was concerned with prohibiting a noneconomic loss such as the sec_199 deduction from reducing through the operation of the nol provisions taxable_income in a taxable_year subsequent or prior to the year the sec_199 deduction is allowed there is nothing to suggest that congress intended to penalize cooperatives and their patrons by reducing the amount of a cooperative’s economic losses that may be carried forward or back as provided in sec_172 when the cooperative passes through its sec_199 deduction to patrons in taxpayer’s case taxpayer’s members and participating patrons in computing their nol for the taxable_year will not be allowed the sec_199 deduction under sec_172 of the code this result is consistent with the policy underlying that section sec_172 will also apply to taxpayer and taxpayer will disregard the sec_199 amount passed through to members and participating patrons in computing taxpayer’s nol unless sec_199 is similarly disregarded in computing taxpayer’s nol taxpayer’s economic loss for the year will not be fully available to offset income in future or past taxable years this result would be inconsistent with sec_172 accordingly we rule as requested that grain payments to members and participating patrons constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members and participating patrons sec_199 deductions which taxpayer passes through to members and participating patrons with respect to a year in which it incurs a net_operating_loss will not affect the amount of the loss available to be carried back or forward under sec_172 of the code the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to grain marketed by the cooperative during the taxable_year and does not apply to purchases of grain that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations plr-130149-10 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
